04/29/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                      Case Number: DA 22-0214


                                      DA 22-0214
                                   _________________

 STATE OF MONTANA,

              Plaintiff and Appellee,

       v.                                                          ORDER

 MATTHEW JASON WELCH,

              Defendant and Appellant.
                                _________________

      Daniel V. Biddulph, counsel for Appellant Matthew Jason Welch, has filed a Motion
to Withdraw as Welch’s counsel and appoint the Appellate Defender Division (ADD) to
represent Welch in his appeal.
      IT IS HEREBY ORDERED that the Motion to Withdraw is GRANTED.
      The Appellate Defender Division shall have 30 days from the date of this Order
within which to file either a notice of appearance or a motion to rescind this Order
appointing counsel.    In the event the Appellant qualifies for appointed counsel, the
Appellate Defender Division shall immediately order transcripts.
      The Clerk is directed to provide a copy of this Order to counsel of record, to
Appellant Matthew Jason Welch, and to the Appellate Defender Division.




                                                                           Electronically signed by:
                                                                                 Mike McGrath
                                                                    Chief Justice, Montana Supreme Court
                                                                                 April 29 2022